Citation Nr: 0204188	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  02-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than February 3, 
1999 for the grant of service-connection for major depressive 
disorder.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant had active duty from September 1970 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Wichita, Kansas,  Department of Veterans Affairs (VA) 
Regional Office (RO). 

REMAND

This case must be remanded for the RO to adjudicate an issue 
that is inextricably intertwined with the issue currently on 
appeal.
  
In written argument received by the Board in January 2002, 
the appellant through counsel, has alleged that clear and 
unmistakable error (CUE) was present in a September 1971 
rating decision.  Because the question of CUE in the 1971 
decision has not been adjudicated by the RO, the Board may 
not yet decide the CUE issue.  Russell v. Principi, 3 
Vet.App. 310 (1992).  However, the outcome of the  RO's 
adjudication of the CUE claim could have a significant impact 
on the claim for an earlier effective date for the grant of 
service connection for a major depressive disorder.  Thus, 
the CUE claim is inextricably intertwined with the claim on 
appeal.  For this reason, this case must be remanded for the 
RO's adjudication of the additional, intertwined claim.  
Harris v. Derwinski, 1 Vet.App. 180 (1991).

Accordingly, this case is remanded for the following actions:

The RO must adjudicate the question of 
whether there was CUE in the decision of 
September 1971.  The RO must inform the 
appellant and his representative of the 
outcome of the adjudication of the CUE 
claim and notify them of the procedures for 
appealing the decision.  In accordance with 
the provisions of 38 U.S.C.A. § 7105 (West 
1991) and 38 C.F.R. § 20.302 (2001), the 
veteran and his representative must be 
afforded the appropriate amount of time to 
appeal the decision in the CUE claim. If 
appellate review is initiated by the filing 
of a notice of disagreement, the RO should 
issue a statement of the case with the 
applicable law and regulations, and the 
veteran should be provided information 
regarding the filing of a substantive 
appeal to this issue. See 38 C.F.R. § 
20.200.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).




______________________________
G. H. Shufelt
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).
  




